Case 1:18-cv-10763-|T Document 27 Filed 03/01/19 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

NATIONAL CONSUMER LAW CENTER,
Plaintiff,

Civil Action No. 18-10763-IT
vs.

UNITED STATES DEPARTMENT OF
EDUCAT|ON,

Defendant.

 

 

ORDER
In light of the parties’ joint status report, it is hereby ORDERED that the parties shall tile
ajoint status report by March 29, 2019, concerning the status of the case and proposing a schedule

for further proceedings

Dated: jig/02 §/02 §/ 9 QZ” »%/¢ 7;¢¢¢/~___.

Indira Ta|wani
United States District .Iudge

